Third District Court of Appeal
                               State of Florida

                            Opinion filed July 23, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-1366
                        Lower Tribunal No. 02-16949B
                            ________________


                             Salvador Mendoza,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stacy D. Glick, Judge.

      Salvador Mendoza, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before LAGOA, SALTER and EMAS, JJ.

      PER CURIAM.
      Salvador Mendoza appeals an order barring him from filing further post-

conviction motions in the lower tribunal case unless any such motion is signed by a

member in good standing of The Florida Bar. The notice of appeal filed by

Mendoza indicates that he is also attempting to appeal an order (entered over two

months before the bar order) denying his motion under Florida Rule of Criminal

Procedure 3.800. Any such attempt was untimely and would have been subject to

dismissal for lack of jurisdiction. Treating Mendoza’s notice of appeal and

amended brief as a petition for belated appeal, however, we have considered the

merits of his arguments under Rule 3.800. Finding no merit, we affirm both of the

orders sought to be reviewed.

      Affirmed.




                                        2